Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                               September 12, 2016

The Court of Appeals hereby passes the following order:

A17A0030. PAUL SUMNER v. SOUTHERN IRRIGATION & AG SUPPLY,
    LLC.

      Appellant Paul Sumner filed a Withdrawal Of Appeal, which this Court deems
to be Appellant’s Motion For Permission To Withdraw Appeal. Upon consideration,
the motion is hereby GRANTED.

                                     Court of Appeals of the State of Georgia
                                                                          09/12/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.